Status of Claims
Currently claims 1-8 and 10-20 are pending, claim 9 is cancelled, and claims 1, 11, and 17 are amended. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-8, 11-13, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howeth (U.S. 2007/0240887) in view of Vegso (U.S. 2007/0246234).

a fuel delivery path (figure 7, from 77 to 72) extending from a source of cooking fuel (77) to a burner (72) of the cooking appliance;
a source of fire suppression agent (79) selectively in fluid communication with the fuel delivery path (abstract/summary of invention); and
a valve assembly (78) operatively associated with the fuel delivery path and the source of delivering fire suppression agent (paragraph 0028), the valve assembly having:
a first position permitting fluid communication between the source of 10 cooking fuel and the burner through the fuel delivery path, while preventing fluid communication between the source of fire suppression agent and the burner through the fuel delivery path (summary of invention); and
a second position preventing fluid communication between the source of cooking fuel and the burner through the fuel delivery path, while permitting fluid communication between the source of fire suppression agent and the burner through the fuel delivery path without having to provide dedicated piping to deliver the fire suppression agent (as the agent utilizes the fuel supply line without needing dedicated pipeline from the valve to the burner) in the event of a fire (summary of invention). However, Howeth fails to disclose plural cooking appliances are in fluid communication with the valve assembly via separate fuel delivery paths, wherein the plural cooking appliances include different types of cooking appliances, and a deflector switch disposed at a junction between the fuel delivery paths configured to control the flow of fire suppressing agent to one or more of the plural appliances.
Vegso, figure 1 and paragraph 0033, discloses plurality of cooking appliances in a cooking unit noting that there is a gas shut off valve 123 to stop of the flow of gas to the cooking unit 114 (i.e. a switch that then moves the valve to shut it off), allowing for the various appliances of the cooking unit to have the gas shut off. 

With respect to claims, 4, 13, and 18 Howeth discloses an actuation mechanism (paragraph 0008, the actuated by sensors, reading as an actuator) operatively associated with the valve assembly for moving the valve assembly from the first positon to the second position (paragraph 0008).
With respect to claims 6, 15, and 20 Howeth discloses the actuation mechanism is electrically actuated (being done via a signal from a heat/smoke sensor connected to a control circuit, abstract).
With respect to claims 7 and 16, Howeth discloses the actuation mechanism is operatively associated with a condition sensor (abstract, heat/smoke sensor).
With respect to claims  and 128, Howeth discloses the cooking appliance has an obstructed cooking volume and the burner is located within said cooking volume (figure 7, the noted grates 75 obstructing the gas burners 72)

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howeth and Vegso and further in view of Rennie (U.S. 2017/0014657).
With respect to claim 10, Howeth discloses a canister for containing the fluid to be used in the fire suppression, but fails to disclose plural sources of fire suppression agent are in fluid communication 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate multiple canisters (sources of fire suppression agent) into the system of Howeth, as Rennie discloses doing, since it has been held that duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI-B). Further noting that by increasing the number of canisters, more fire suppressant is available to be used in the system. 

Claims 5, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howeth and Vegso and further in view of Zlatintsis (U.S. 2015/0231432).
With respect to claims 5, 14, and 19 Howeth discloses the actuation mechanism but does not disclose the actuation mechanism is mechanically actuated.
Zlatintsis discloses, figures 1 and 2, a valve actuating element 4 with a cable 3 to the coupling unit 7 which allows for the valve to open, noting that the use of a tensioned cable is used to physically actuator the valve (paragraph 0049). Noting that such a system can be applied at no high production cost and no increased risk to component failure that the operational reliability of the extinguishing system is likewise to become impaired (paragraphs 0009 and 0011).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invitation to utilize the mechanically actuated valve as disclosed by Zlatintsis into the system of Howeth for actuating their valve, as noted such actuation devices are known to be used in kitchens (Z: paragraph 0015) and would allow for a cost effective and reliable actuation method for actuation the valve of the system of Howeth. 
Response to Arguments/Amendments

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752